UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7115



DAVID LAWRENCE DIXON,

                                              Plaintiff - Appellant,

          versus


PAUL KIRBY, Commissioner; HOWARD H. PAINTER,
Warden of Mt. Olive Correctional Complex;
PATRICIA HANSHAW, Mount Olive Correctional
Complex Mailroom Supervisor; PAUL RUBENSTEIN,
Commissioner    of    Corrections,    Nominal
Defendant,

                                             Defendants - Appellees.


PAPER WINGS; ROSE COMICS (EROS); PRISON
PASSION; CRUTCHFIELD; M & P SALES; MUSIC BY
MAIL; TAPE KINGZ; BUD PLANT COMIC ART,

                                                Parties in Interest.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-01-289-5)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David Lawrence Dixon, Appellant Pro Se. Daynus Jividen, OFFICE OF
THE ATTORNEY GENERAL, Charleston, West Virginia; Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA   DIVISION OF   CORRECTIONS,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David    Lawrence   Dixon   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Dixon v. Kirby, No. CA-01-289-5 (S.D.W. Va. July 16, 2002).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2